 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 114853
 3   SUSAN CUSHMAN
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     Susan.Cushmanusdoj.gov
 6   Attorneys of the United States

 7                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 8
      UNITED STATES OF AMERICA,                         2:18-cr-00392-RFB-VCF
 9
                             Plaintiff,                 Stipulation to Continue Trial
10                                                      (Ninth Request)
                  vs.
11
      RAVEN STARK,
12
                            Defendant.
13

14             It is stipulated and agreed, by and between Christopher Chiou, United States

15   Attorney; Susan Cushman, Assistant United States Attorney, counsel for the United States

16   of America and Damian R. Sheets, Esq., counsel for defendant Raven Stark;

17             That the trial currently scheduled for August 9, 2021, be vacated and set to a
18   time convenient for the Court, but not less than 45 days from the current setting.
19             Further, that the calendar call currently scheduled for August 3, 2021, be
20   vacated and set to a time convenient for the Court, and that the Court set new dates for
21   motions based on the new trial dates.
22             Further, that the master trial calendar scheduling conference currently set for
23   July 20, 2021, be vacated.
24
 1              1. Damian R. Sheets, Esq. counsel for Defendant entered his appearance on

 2   May 14, 2021. EFC 6. Mr. Sheets has requested additional time to review discovery and

 3   to meet and confer with his client.

 4              2. Counsel for Defendant and the Government agree to the continuance.

 5              3. Defendant is on pre-trial release and agrees to the continuance.

 6              4. Additionally, denial of this request for continuance could result in a

 7   miscarriage of justice.

 8              5. The additional time requested by this Stipulation is excludable in computing

 9   the time within which the trial herein must commence pursuant to the Speedy Trial Act, 18

10   U.S.C. § 3161(h)(7)(A), when considering the factors under 18 U.S.C. §§ 3161(h)(7)(B) and

11   3161(h)(7)(B)(iv).

12              6. This is the ninth request for a continuance.

13              DATED this 15th day of July,2021.

14                                              Respectfully submitted,

15                                              CHRISTOPHER CHIOU
                                                Acting United States Attorney
16
                                                /s/ Susan Cushman
17                                              Susan Cushman
                                                Assistant United States Attorney
18
                                                /s/ Damian R. Sheets
19                                              Damian R. Sheets, Esq.
                                                Counsel for Defendant
20

21

22

23

24
                                                2
 1
                               UNITED STATES DISTRICT COURT
 2                                  DISTRICT OF NEVADA

 3    UNITED STATES OF AMERICA,                            2:18-cr-00392-RFB-VCF

 4                            Plaintiff,                   Stipulation to Continue Trial
                                                           (Ninth Request)
 5                vs.

 6    RAVEN STARK,

 7                           Defendant.

 8                                          I.       Findings of Fact

 9          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

10   Court finds that:

11          1. Counsel for Defendant would like more time to meet and confer with his client to

12   discuss discovery provided thus far.

13          2.   Counsel for Defendant and the Government agree to the continuance.
14          3.   Defendant is on pre-trial release and agrees to the continuance.
15          4. Based upon continuity of counsel and effective preparation, denial of this request
16   for a continuance would deny the parties herein sufficient time and opportunity to effectively
17   and thoroughly prepare for trial in this case, taking into account the exercise of due diligence.
18   Denial of this request would result in a miscarriage of justice.
19          5.      The additional time requested by this Stipulation is excludable in computing
20   the time within which the trial herein must commence pursuant to the Speedy Trial Act, 18
21   U.S.C. § 3161(h)(7)(A), when considering the factors under 18 U.S.C. §§ 3161(h)(7)(B) and
22   3161(h)(7)(B)(iv).
23          6.      This is the ninth request to continue trial.
24
                                                 3
 1          For all of the above-stated reasons, the end of justice would best be served by a

 2   continuance of the trial date.

 3                                        II.    Conclusions of Law

 4          The ends of justice served by granting said continuance outweigh the best interest of

 5   the public and the defendants in a speedy trial, since the failure to grant said continuance

 6   would be likely to result in a miscarriage of justice, would deny the parties herein sufficient

 7   time and the opportunity within which to be able to effectively and thoroughly prepare for

 8   trial, taking into account the exercise of due diligence.

 9          The continuance sought herein is excludable under the Speedy Trial Act, 18 U.S.C. §

10   3161(h)(7)(A), when considering the factors under 18 U.S.C. §§ 3161(h)(7)(B) and

11   3161(h)(7)(B)(iv).

12                                                III.   Order

13          IT IS ORDERED that the calendar call currently scheduled for August 3, 2021, be

14   vacated and continued to ____________________,
                                 October 12, 2021                     1:30
                                                    at the hour of ______________p.m.

15          IT IS FURTHER ORDERED that the trial currently scheduled for August 9, 2021

16   be vacated and continued to ____________________,
                                    October 18, 2021   at the hour of ______________
                                                                           9:00     a.m.

17          IT IS FURTHER ORDERED the master trial calendar scheduling conference set for

18   July 20, 2021, hereby is vacated.

19                                                             August 23, 2021 and
            IT IS FURTHER ORDERED that all motions are due on ________________

20   responses are due on September 6, 2021 ; replies are due September 13, 2021.
                          ________________.

21                                                IT IS SO ORDERED

22                                               ________________________________________
                                                 THE HONORABLE RICHARD BOULWARE
23                                               UNITED STATES DISTRICT JUDGE
24
                                                 DATED:________________________
                                                         July 15, 2021
                                                 4
